
	
		IIA
		111th CONGRESS
		1st Session
		S. J. RES. 23
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2009
			Mr. Feingold (for
			 himself, Mr. McCain, and
			 Mr. Lieberman) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		JOINT RESOLUTION
		Disapproving the rule submitted by the
		  Federal Election Commission with respect to travel on private aircraft by
		  Federal candidates.
	
	
		That Congress disapproves the rule
			 submitted by the Federal Election Commission relating to campaign travel
			 (published at 74 Federal Register 63951 (December 7, 2009)), and such rule
			 shall have no force or effect.
		
